Citation Nr: 1608867	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-02-453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.  

2.  Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1958 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran experienced knee complaints during service and is currently diagnosed with a bilateral knee condition, but the evidence is not in equipoise in establishing that the current condition is related to the in-service complaints, and there is no credible evidence of chronicity or continuity after service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in March 2009, which was sent prior to the September 2009 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, those VA treatment records during the appeal period are of record.  Otherwise, he was provided the opportunity to identify and authorize VA to obtain any other relevant information, but did not do so.  

A VA examination was not conducted.  Generally, a VA medical examination will be provided where (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, there is no indication that the Veteran's knee condition may be associated with his service.  Although he testified at his January 2015 DRO hearing that he thinks there must be a nexus because he does not know what else to attribute it to, his testimony is the type of speculative and conclusory inference that is insufficient to indicate a nexus to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claim must be denied because the evidence of record is not in equipoise in establishing a nexus to service.  The reasons and bases resulting in this determination are as follows.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis in each knee.  In April 2009, an X-ray revealed degenerative changes in the left knee, and it was found that the Veteran had an exacerbation of chronic pain in both knees.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.  See Walker, 708 F.3d at 1337. 

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran experienced knee pain during service.  The Veteran wrote in an April 2009 statement that knee problems started during service in Turkey.  He explained in October 2014 and at a January 2015 DRO hearing that his knees would ache after 12 hour shifts on his feet working as a policeman.  Board Hr'g Tr. 6, 21.  The remaining evidence, including the STRs, neither confirm (nor rebut) the Veteran's assertions of such an injury.  However, his  military occupation specialty during service was Air Policeman, and spending longs hours on his feet appears consistent with the circumstances of such service.  See 38 U.S.C.A. §  1154(a).  Accordingly, the Veteran's statements are credible evidence establishing the occurrence of long periods of time standing with resulting knee pain during service.  Accordingly, the second element of a service connection claim, an in-service injury, is established.  See Walker, 708 F.3d at 1337.

(3) Nexus

Although the Veteran is currently diagnosed with a bilateral knee condition and experienced knee complaints during service, the claim must be denied because a nexus between the current diagnosis and the in-service injury is not established.  

As a threshold matter, the current diagnosis of degenerative changes is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  However, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  

Also, the Veteran wrote in April 2009 that his knee problems first started during service.  However, it is not clear that he is alleging a continuity of those same symptoms beginning from that time.  In fact, the Veteran underwent an examination at service separation in May 1962, and he denied any problems associated with the knee.  A clinical examination of the knees at that time was likewise "normal."  

A contemporaneous statement as to a declarant's then-existing physical condition, such as the Veteran's separation examination (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Furthermore, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7). 

Here, the separation examination is the type of record regularly kept for this purpose.  Furthermore, by its very nature, this separation examination, including the questions asked on the medical history questionnaire form, was intended to be a comprehensive accounting of the Veteran's past medical history during service.  Because the Veteran has testified that he was aware of knee symptoms during service, it must be assumed that any complaints or abnormalities in either knee would have been recorded if present.  Fountain v. McDonald,  27 Vet. App. 258, 272-75 (2015).  Because the separation examination does not indicate the presence of any history or current knee complaints or findings, the separation examination must be accepted as the credible and accurate account of his condition in each knee during service.  Therefore, it provides affirmative evidence that there were no continuous knee complaints or abnormality during service, including by the time of service separation.  

Finally, the condition is not shown to have been manifested to a degree of 10 percent or more within one year of service separation.  

For these reasons, a nexus is not established on the basis of chronicity or continuity.  See 38 C.F.R. §§ 3.303(b), 3.307.  

There is also no competent evidence of record indicating that a current knee condition is related to the events during service.

The Veteran himself asserts that his bilateral knee condition is due to service.  He testified at the January 2015 DRO hearing that he thinks there must be a nexus because he does not know what else to attribute it to.  

The nexus question in this case cannot be considered within the competence of a non-expert lay witness, and it does not appear that the Veteran has a background in medicine or a related field, such that he can be recognized as having medical expertise upon which to base an opinion.  Thus, the Veteran, as a lay person, has not established the competence needed to establish a nexus to service.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, his opinion is not adequate to indicate a positive nexus between his knee condition and service.  See Fountain,  27 Vet. App. at 274-75.

As a final matter, the Veteran asserted in October 2014 that the left knee was very painful, which caused him to compensate by putting more weight on his right knee.  To the extent he is raising a secondary theory of entitlement, service connection must be denied as a matter of law as no disability in either knee is being service-connected.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

In conclusion, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  Because service connection is not being granted for either knee, service connection on a secondary basis for the other knee cannot be granted as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

For these reasons, even after resolving all reasonable doubt in the Veteran's favor, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


